Citation Nr: 1125125	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Sjögren's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to December 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
The matter was remanded by the Board in February 2009.  Because there has not been substantial compliance with the Board's remand directive, this matter must be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks a remand of this matter because the examiner, during the July 2009 VA examination, did not review the Veteran's claims file prior to rendering an opinion.  Previously, in it's February 2009 Remand directive, the Board stated:

The claims file, this remand and treatment records must be made available to the examiners for review of the pertinent evidence in connection with the examinations, and the report should so indicate.  

The Court has recently held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Nevertheless, the Court did not find such a review of medical records in the claims file to be irrelevant in terms of determining the probative value of an opinion.  Rather, the Court clarified that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."

Here, the Board, in its prior remand directive found significant the Veteran's history of multiple infections during service.  Despite the fact that Sjögren's disease was not diagnosed until years after service discharge, the Board finds that the service treatment records must be reviewed prior to rendering a medical opinion, a review that the examination clearly stated had not been accomplished.  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the February 2009 VA examination, or if the examiner is unavailable, to another VA examiner.  The examiner must review the Veteran's service treatment records and provide a supplemental opinion addressing whether it is at least as likely as not that the recurrent viral infections noted in service were an early manifestation of the later diagnosed Sjögren's disease, or whether this disorder is otherwise etiologically related to such service.  

2.  Thereafter, the claim must be readjudicated on the basis of all relevant evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished an appropriate supplemental statement of the case.  The records should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


